
	
		II
		111th CONGRESS
		1st Session
		S. 577
		IN THE SENATE OF THE UNITED STATES
		
			March 12, 2009
			Mrs. Feinstein (for
			 herself and Mr. Kennedy) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to
		  provide penalties for individuals who engage in schemes to defraud aliens and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Immigration Fraud Prevention Act of
			 2009.
		2.Schemes to
			 defraud aliens
			(a)Amendments to
			 title 18
				(1)In
			 generalChapter 47 of title
			 18, United States Code, is amended by adding at the end the following new
			 section:
					
						1041.Schemes to
				defraud aliens
							(a)In
				generalAny person who willfully and knowingly executes a scheme
				or artifice, in connection with any matter that is authorized by or arises
				under Federal immigration laws or any matter the offender willfully and
				knowingly claims or represents is authorized by or arises under Federal
				immigration laws, to—
								(1)defraud any
				person; or
								(2)obtain or receive
				money or anything else of value from any person by means of false or fraudulent
				pretenses, representations, promises,
								shall be
				fined under this title, imprisoned not more than 5 years, or both.(b)MisrepresentationAny
				person who willfully, knowingly, and falsely represents that such person is an
				attorney or an accredited representative (as that term is defined in section
				1292.1 of title 8, Code of Federal Regulations or any successor regulation to
				such section) in any matter arising under Federal immigration laws shall be
				fined under this title, imprisoned not more than 5 years, or
				both.
							.
				(2)Clerical
			 amendmentThe table of
			 sections for chapter 47 of title 18, United States Code, is amended by adding
			 after the item related to section 1040 the following:
					
						
							1041. Schemes to defraud
				aliens.
						
						.
				(b)Investigation
			 of schemes to defraud aliensThe Attorney General and the
			 Secretary of Homeland Security shall use the Executive Office of Immigration
			 Review to detect and investigate individuals who are in violation of section
			 1041 of title 18, United States Code, as added by subsection (a)(1).
			3.Notice and
			 outreach
			(a)Notice to
			 aliens in immigration proceedings
				(1)In
			 generalSubparagraph (E) of section 239(a)(1) of the Immigration
			 and Nationality Act (8 U.S.C. 1229(a)(1)) is amended to read as follows:
					
						(E)(i)The alien may be
				represented by counsel and the alien will be provided—
								(I)a period of time to secure counsel under
				subsection (b)(1); and
								(II)a current list of counsel prepared under
				subsection (b)(2).
								(ii)A description of who may represent
				the alien in the proceedings, including a notice that immigration consultants,
				visa consultants, and other unauthorized individuals may not provide that
				representation.
							.
				(2)List of
			 disciplined practitionersSubsection (b) of section 239 of the
			 Immigration and Nationality Act (8 U.S.C. 1229) is amended—
					(A)by redesignating
			 paragraph (3) as paragraph (6); and
					(B)by inserting
			 after paragraph (2) the following new paragraphs:
						
							(3)List of
				disciplined practitionersThe Attorney General shall provide for
				lists (updated no less often than quarterly) of persons who are prohibited for
				providing representation in immigration proceedings.
							(4)Foreign
				language materialsThe materials required to be provided to an
				alien under this subsection shall be provided in appropriate languages,
				including English and Spanish.
							(5)Oral
				notificationAt the earliest possible opportunity, an immigration
				judge shall orally advise an alien in a removal proceeding of the information
				described in paragraphs (2) and
				(3).
							.
					(b)Outreach to
			 immigrant communities
				(1)Authority To
			 conductThe Attorney General, through the Director of the
			 Executive Office for Immigration Review, and the Secretary of Homeland Security
			 shall carry out a program to educate aliens regarding who may provide legal
			 services and representation to aliens in immigration proceedings through
			 cost-effective outreach to immigrant communities.
				(2)PurposeThe
			 purpose of the program authorized under paragraph (1) is to prevent aliens from
			 being subjected to fraud by immigration consultants, visa consultants, and
			 other individuals who are not authorized to provide legal services or
			 representation to aliens.
				(3)AvailabilityThe
			 Attorney General and the Secretary of Homeland Security shall make information
			 regarding fraud by immigration consultants, visa consultants, and other
			 individuals who are not authorized to provide legal services or representation
			 to aliens available—
					(A)at appropriate
			 offices that provide services or information to aliens; and
					(B)through Internet
			 websites that are—
						(i)maintained by the
			 Attorney General or the Secretary; and
						(ii)intended to
			 provide information regarding immigration matters to aliens.
						(4)Foreign
			 language materialsAny educational materials used to carry out
			 the program authorized under paragraph (1) shall be made available to immigrant
			 communities in appropriate languages, including English and Spanish.
				
